 Case 2:17-cr-00587-JMA Document 89 Filed 06/27/19 Page 1 of 1 PageID #: 350



BEFORE: JOAN M. AZRACK                                         DATE: 6/27/2019
UNITED STATES DISTRICT JUDGE                                   TIME: 12:00 PM (20 min)

                      CRIMINAL CAUSE FOR STATUS CONFERENCE

DOCKET NO. 17-CR-587 (JMA)                                                        FILED
                                                                                  CLERK
DEFENDANT: Christopher McPartland             DEF. #: 1                 6/27/2019 2:40 pm
☐ Present ☐ Not present      ☐ Custody ☒Bail
                                                                          U.S. DISTRICT COURT
DEFENSE COUNSEL: Larry Krantz                                        EASTERN DISTRICT OF NEW YORK
☐ Federal Defender     ☒ CJA       ☐ Retained                             LONG ISLAND OFFICE

DEFENDANT: Thomas Spota                        DEF. #: 2
☐ Present ☐ Not present      ☐ Custody ☒Bail
DEFENSE COUNSEL: Alan Vinegrad, Erin Monju
☐ Federal Defender     ☐ CJA        ☒ Retained

AUSA: Lara Gatz, Justina Geraci

INTERPRETER:

PROBATION OFFICER/PRETRIAL:

COURT REPORTER: Owen Wicker               COURTROOM DEPUTY: LMP

☒   Case Called.            ☒ Counsel present for all sides.
☐   Initial Appearance and Arraignment held.
☐   Defendant waives public reading of the Indictment and enters a plea of not guilty.
☐   Waiver of speedy trial executed; time excluded from through .
☐   Order setting conditions of release and bond entered.
☐   Permanent order of detention entered.
☐   Temporary order of detention entered.
      ☐ Detention hearing scheduled for .
☐   Bail hearing held. Disposition:
☒   Oral argument scheduled for 9/11/2019 at 11:00 AM.

Defendant     ☐    Released on Bond       ☐    Remains in Custody.

OTHER: Counsel to submit proposed questionnaires by 9/4/2019. The jury panel will be called
in on November 5, 2019 to fill out questionnaires. Jury selection scheduled for 11/12/2019.
Trial will commence immediately following jury selection.
